Exhibit 10.2

April 17, 2018

Kevin D. Green

c/o Cerus Corporation

2550 Stanwell Drive

Concord, CA 94520

 

Dear Kevin,

The purpose of this letter is to amend the terms of your Employment Letter
Agreement with Cerus Corporation dated May 1, 2009 (the “Agreement”) to provide
that any acceleration of vesting benefit to which you are entitled pursuant to
the Agreement shall apply to all equity awards then held by you and not solely
to your stock options.

Specifically, the language that provides for accelerated vesting shall be
revised to read as follows:

“accelerated vesting of any unvested shares subject to any outstanding equity
awards such that all shares subject to your equity awards will be fully vested
(and immediately exercisable, as applicable) effective as of the employment
termination date.”

 

Please sign below to indicate your acceptance of this amendment of the
Agreement.

 

Sincerely,

 

/s/ Chrystal Menard

 

Chrystal Menard

Chief Legal Officer and General Counsel

 

 

Approved and Accepted

 

 

 

 

/s/ Kevin D. Green________

Kevin D. Green

 

 

Date 4/17/18_____________